Case 18-12309-CSS   Doc 1122-2   Filed 02/05/21   Page 1 of 22




                     EXHIBIT B
             Case 18-12309-CSS              Doc 1122-2         Filed 02/05/21     Page 2 of 22




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
ONE AVIATION CORPORATION, et al.,1                             :   Case No. 18-12309 (CSS)
                                                               :
                  Debtors.                                     :   Jointly Administered
                                                               :
                                                               :
---------------------------------------------------------------x

             CERTIFICATION OF COMPLIANCE WITH LOCAL
             RULE 7026-1 IN CONNECTION WITH MOTION OF
      AML GLOBAL ECLIPSE LLC FOR PROTECTIVE ORDER PURSUANT TO
     BANKRUPTCY RULES 7026, 7034 AND 9014 AND RULES 26 AND 34 OF THE
    FEDERAL RULES OF CIVIL PROCEDURE AND TO QUASH THE SUBPOENAS
        SERVED UPON AML GLOBAL ECLIPSE LLC AND ITS AFFILIATES

        I, Gary L. Kaplan, hereby certify as follows:

        1.       I submit this certification as counsel to AML Global Eclipse LLC (“AML”) in

accordance with Rule 7026-1 of the Local Rules of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”) in connection with the AML’s motion (the “Motion”)

pursuant to rules 7026, 7034 and 9014 of the Federal Rules of Bankruptcy Procedure and rules

26 and 34 of the Federal Rules of Civil Procedure seeking entry of a protective order relieving

AML from appearing at the deposition of AML noticed (the “Deposition Notice”) by Citiking

International US LLC (“Citiking”) and from responding and objecting to the document requests




1
        The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification
        number, as applicable, are: ONE Aviation Corporation (9649); ACC Manufacturing, Inc. (1364); Aircraft
        Design Company (1364); Brigadoon Aircraft Maintenance, LLC (9000); DR Management, LLC (8703);
        Eclipse Aerospace, Inc. (9000); Innovatus Holding Company (9129); Kestrel Aircraft Company, Inc. (2053);
        Kestrel Brunswick Corporation (6741); Kestrel Manufacturing, LLC (1810); Kestrel Tooling Company
        (9439); and OAC Management, Inc. (9986). The debtors’ corporate headquarters is located at 3520 Spirit
        Drive SE, Albuquerque, NM 87106.



DOCS_DE:232864.1 00252/001
             Case 18-12309-CSS        Doc 1122-2       Filed 02/05/21   Page 3 of 22




(the “Document Requests”) issued by Citiking to AML, and (ii) quashing the subpoenas served

on AML by Citiking on February 1, 2021 (the “Citiking Subpoenas”).

        2.       Prior to the filing of the Motion, I conferred with counsel for Citiking as to

whether Citiking would agree to voluntarily withdraw their Deposition Notice and Document

Requests, and made reasonable efforts to explain to Citiking’s counsel that the information and

documents sought by the Deposition Notice and the Document Requests is irrelevant to the

Renewed Motion of the Official Committee of Unsecured Creditors to Convert Debtors’ Cases to

Chapter 7 (the “Motion to Convert”) [D.I. 1086], particularly considering AML is not the

moving party and discovery is unrelated to any pending contested matter. Citiking refused to

withdraw the Deposition Notice and Document Requests and insisted that AML seek to quash

the Citiking Subpoenas or it would be deemed to waive all objections to the Citiking Subpoenas.

Because the parties fundamentally disagree on the propriety of the Citiking’s discovery requests,

further discussion to try to resolve the matter would have been pointless. Accordingly, in order to

preserve AML’s right to object to the Citiking Subpoenas, out of an abundance of caution, AML

was left with no choice but to file the Motion.



Dated: February 5, 2021
       New York, NY



                               By:                           _______
                                      Gary L. Kaplan




DOCS_DE:232864.1 00252/001
Case 18-12309-CSS   Doc 1122-2   Filed 02/05/21   Page 4 of 22




                      EXHIBIT 1
                               Case 18-12309-CSS                   Doc 1122-2
                                                                       1101-1             Filed 02/05/21
                                                                                                01/28/21            Page 5
                                                                                                                         2 of 22
                                                                                                                              10
B257 (Form 257 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/13)

                                       UNITED STATES BANKRUPTCY COURT
                                                                 District of Delaware
In re ONE AVIATION CORPORATION, et al.,
                                    Debtor
                                                                                     Case No. 18-12309 (CSS)
          (Complete if issued in an adversary proceeding)

_________________________________________                                            Chapter 11
                                    Plaintiff
                         v.
__________________________________________                                           Adv. Proc. No. ________________
                                  Defendant

          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

       AML GLOBAL ECLIPSE LLC
  To: ________________________________________________________________________________________
                                   (Name of person to whom the subpoena is directed)

   x Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See Appendix A.

 PLACE                                                                                                       DATE AND TIME
 Transmit Electronic Copies to Zhao Liu (liu@teamrosner.com)                                                  February 4, 2021 at 9:00 a.m. EST


      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: 1/28/2021
                                    CLERK OF COURT

                                                                                     OR
                                    ________________________                                        /s/ Frederick B. Rosner
                                    Signature of Clerk or Deputy Clerk                              Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing Citiking International
  US, LLC who issues or requests this subpoena, are:
  Frederick B. Rosner 824 Market Street, Suite 810, Wilmington, DE 19801, Telephone: (302) 777-1111, rosner@teamrosner.com
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                             Case 18-12309-CSS                   Doc 1122-2
                                                                     1101-1            Filed 02/05/21
                                                                                             01/28/21             Page 6
                                                                                                                       3 of 22
                                                                                                                            10
B257 (Form 257 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                   ________________________________________________
                                                                                                                Server’s signature

                                                                                   ________________________________________________
                                                                                                              Printed name and title


                                                                                   ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                              Case 18-12309-CSS                      Doc 1122-2
                                                                         1101-1         Filed 02/05/21
                                                                                              01/28/21            Page 7
                                                                                                                       4 of 22
                                                                                                                            10
B257 (Form 257 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
               Case 18-12309-CSS        Doc 1122-2
                                            1101-1     Filed 02/05/21
                                                             01/28/21     Page 8
                                                                               5 of 22
                                                                                    10




                                  APPENDIX A TO SUBPOENA

                                          DEFINITIONS

         For purposes of this Subpoena, unless the context clearly indicates otherwise, the following

definitions apply to the terms and phrases specified and such terms and phrases shall apply

regardless of the font used:


         1.      “All” and “each” means “all and each.”

         2.      “AML” shall mean AML Global Eclipse LLC and/or its affiliates.

         3.      “And” and “or” shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of the Document request all responses that might otherwise be

construed to be outside of its scope.

         4.      “Any” means “any and all” where the effect of such construction is to broaden the

scope of the topic in question.

         5.      “APA” shall mean the Asset Purchase Agreement by and among AML Global

Eclipse LLC, as Purchaser, One Aviation Corporation and Certain Subsidiaries of One Aviation

Corporation Named Herein, as the Sellers, dated October 20, 2020.

         6.      “Cash” means assets that are in currency or coin form, including any funds that are

credited to any deposit account.

         7.      “Company” means One Aviation Corporation and its subsidiaries.

         8.      “Confirmation Order” means the September 18, 2019 Order (A) Approving The

Adequacy Of The Debtors Disclosure Statement And (B) Confirming The Second Amended Joint

Prepackaged Chapter 11 Plan Of Reorganization (As Modified) Of One Aviation Corporation And

Its Debtor Affiliate, filed as Docket Entry No. 707 in the above captioned case.




{00030019. }
               Case 18-12309-CSS      Doc 1122-2
                                          1101-1       Filed 02/05/21
                                                             01/28/21     Page 9
                                                                               6 of 22
                                                                                    10




         9.      “Debtor(s)” means the Debtor entities identified on the website of the Debtors’

proposed claims and noticing agent at https://dm.epiq11.com/case/oneaviation/info.

         10.     “Debtors’ Accounts” means any checking accounts, deposit accounts, brokerage

accounts, investment accounts, securities accounts, money market accounts, and savings accounts,

maintained or held by or for the benefit of the Debtors.

         11.     “DIP Agreement” means the October 9, 2018 Senior Secured Superpriority Debtor

in Possession Credit and Security Agreement by and among Eclipse Aerospace, Inc,, Brigadoon

Aircraft Maintenance, LLC, as Borrowers and Citiking International US, LLC as Lender, filed as

Docket Entry No. 208-1 in the above captioned case.

         12.     “DIP Order” means the Court’s November 27, 2018 Order (I) Authorizing Debtor

Borrowers to (A) Obtain Post-Petition Financing (B) Grant Senior Liens and Superpriority

Administrative Expense Status, and (C) Utilize Cash Collateral; (II) Granting Adequate Protection

to Prepetition Secured Parties; and (III) Granting Related Relief, filed as Docket Entry No. 208 in

the above captioned case.

         13.     “Document(s)” means every original (any copy of any original and any copy which

differs in any way from any original, e.g., because handwritten or “blind” notes appear thereon or

are attached thereto) of every writing and recording, computerized records, digital or electronically

stored data, emails, photographs, or other memorialization, of every kind or description, whether

handwritten, typed, drawn, sketched, printed or recorded by any physical, mechanical, magnetic,

optical, electronic, or electrical means whatsoever, and shall include, by way of illustration only

and not by way of limitation, notes, correspondence, e-mails, communications of any nature,

telegrams, memoranda, advertisements, books, records, analyses, notebooks, blueprints, maps,

surveys, graphs, charts, plans, summaries or records or transcriptions of personal conversations or




{00030019. }
               Case
               Case18-12309-CSS
                    18-12309-CSS Doc
                                 Doc1122-2
                                     1101-1 Filed
                                            Filed02/05/21
                                                  01/28/21 Page
                                                           Page10
                                                                7 of
                                                                  of10
                                                                     22




statements however made, business forms, labels, appointment books, diaries, routing slips,

reports, publications, photographs, films, minutes and other formal or informal memoranda of

meetings, transcripts or oral testimony or statements, reports and/or summaries of interviews,

negotiations or investigations, agreements and contracts, including all modifications and/or

revisions thereof, papers and forms filed with courts or other governmental bodies, notices,

messages, calendar entries, brochures, pamphlets, press releases, drafts, revisions of drafts and

translations of any documents, tape recordings, audio recordings, video recordings, records and

dictation belts to which you or your company now has or has had access to in the past. Any

document with any marks on any sheet or side thereof, including by way of illustration only and

not by way of limitation, initials, stamped indicia, any comment or any notation of any character

and not part of the original text, or any reproduction thereof, is to be considered a separate

document for purposes of this Definition.

         14.      “DW” means DWC Pine Investment I, Ltd and its affiliates.

         15.      “Including” shall not be construed to limit the scope of any document request.

         16.      “Insolvent” shall mean the Debtors’ financial condition such that the sum of its

debts is greater than all of its property, at a fair valuation, exclusive of (i) property transferred,

concealed, or removed with intent to hinder, delay, or defraud its creditors; and (ii) property that

may be exempted from property of the bankruptcy estate under section 522 of the Bankruptcy

Code.

         17.      “Plan” shall mean the Second Amended Joint Prepackaged Chapter 11 Plan of

Reorganization (As Modified) For One Aviation Corporation and Its Debtor Affiliates, dated

September 17, 2019, filed as Docket Entry No. 707-1 in the above captioned case.




{00030019. }
               Case
               Case18-12309-CSS
                    18-12309-CSS Doc
                                 Doc1122-2
                                     1101-1 Filed
                                            Filed02/05/21
                                                  01/28/21 Page
                                                           Page11
                                                                8 of
                                                                  of10
                                                                     22




         18.      “Proceedings” shall mean these Chapter 11 cases initiated by the Debtors on the

Petition Date.

         19.      As used herein, “relate” or “relating to” when used with respect to a document,

agreement, subject or fact, means anything that reflects on, embodies, responds to, is connected

with, commenting on, about, discussing, contains, evidences, identifies, states, pertains to,

regarding, discussing, summarizing, showing, describing, analyzing, constituting, reciting,

recording, supporting, or refers to, details or comments upon such matter.

         20.      “Sale Motion” shall mean the Debtors' Motion for Entry of Order (I) Approving

Purchase Agreement, (II) Authorizing Sale Free and Clear of All Liens, Claims, Encumbrances,

and Other Interests, and (III) Granting Related Relief dated October 20, 2020, filed as Docket

Entry No. 969 in the above captioned case.

         21.      “Senior DIP Agreement” shall mean the Senior DIP Loan Term Sheet dated

August 28, 2020, filed as Docket Entry No. 911-1 in the above captioned case.

         22.      “September 4, 2020 Interim A&R Order” means the Court’s September 4, 2020

Interim Order Amending And Restating Final Order (I) Authorizing Debtor Borrowers To (A)

Obtain Post-Petition Financing Pursuant To 11 U.S.C. §§ 105, 361, 362, 364(C)(1), 364(C)(2),

364(C)(3), 364(D)(1) And 364(E), (B) Grant Senior Liens And Superpriority Administrative

Expense Status, And (C) Utilize Cash Collateral Pursuant To 11 U.S.C. § 363; (II) Granting

Adequate Protection To Prepetition Secured Parties Pursuant To 11 U.S.C. §§ 361, 362, 363 And

364; (III) Scheduling A Final Hearing; And (IV) Granting Related Relief, filed as Docket Entry

No. 911 in the above captioned case.


                                         INSTRUCTIONS

         1.       These requests shall be deemed to include any Document now or at any time in the



{00030019. }
               Case
               Case18-12309-CSS
                    18-12309-CSS Doc
                                 Doc1122-2
                                     1101-1 Filed
                                            Filed02/05/21
                                                  01/28/21 Page
                                                           Page12
                                                                9 of
                                                                  of10
                                                                     22




Debtors’ possession, custody, or control, including but not limited to any of its respective

employees, agents, attorneys, advisors or other person(s) acting or purporting to act on its behalf.

         2.       Each request for the production of Documents shall be deemed to be continuing in

nature. If at any time additional, responsive Documents come into the Debtors’ possession,

custody or control, then the responses to these requests shall be promptly supplemented.

         3.       Documents shall be produced in the manner in which they are maintained in the

ordinary course of business or shall be organized and labeled to correspond with the categories in

this request.

         4.       Any Document or portion of any Document withheld from production based on a

claim of privilege shall be identified by a list detailing (1) the type(s) of Documents withheld, (2)

the general subject matter of such Document(s), (3) the basis of withholding the Document(s), and

(4) the number of Documents withheld under each basis. Notwithstanding the assertion of any

objection, any requested Document that contains non-objectionable information responsive to this

request should be produced, but that portion of the Document for which the objection is asserted

may be redacted, provided that the redacted portion is identified and described consistently

according to the requirements listed herein.

         5.       Objections to any part of these requests shall be stated in full.

         6.       Each request for Documents seeks production of the Document in its entirety,

without abbreviation, modification, or redaction, including but not limited to, all attachments,

actual, proposed or contemplated envelopes, transmittal sheets, cover letters, exhibits, enclosures,

or other matters affixed hereto.

         7.       A request for Documents shall be deemed to include a request for all actual,

proposed, or contemplated drafts or mark-ups thereof, revisions, modifications, or amendments




{00030019. }
               Case 18-12309-CSS        Doc 1122-2
                                            1101-1       Filed 02/05/21
                                                               01/28/21     Page 13
                                                                                 10 of 22
                                                                                       10




thereto, and non-identical copies thereof, in addition to the Document itself.

         8.       Any Document that cannot be produced in full shall be produced to the fullest

extent possible.

         9.       Whenever necessary to bring within the scope of a request Documents that might

otherwise be construed to be outside its scope:

                  (a) the use of a verb in any tense shall be construed as the use of that verb in all
                      other tenses; and

                  (b) the use of a word in its singular form shall be deemed to include within its use
                      the plural form, and vice versa.

         10.      Each paragraph, subparagraph, clause and word herein should be construed

independently and not by reference to any other paragraph, subparagraph, clause or word herein

for purposes of limitation.



                                  REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

         All documents and communications by and among the Debtors, AML and/or DW

concerning the private sale of DW’s secured claims to AML including, but not limited to, any

agreements reached, the reasons for the sale, and any communications regarding the sale.

REQUEST FOR PRODUCTION NO. 2:

         All documents and communications by and among the Debtors, AML and/or DW

concerning credit bidding in connection with the Sale.




{00030019. }
Case 18-12309-CSS   Doc 1122-2   Filed 02/05/21   Page 14 of 22




                      EXHIBIT 2
                              Case
                               Case18-12309-CSS
                                    18-12309-CSS Doc
                                                  Doc1122-2
                                                      1101-2 Filed
                                                              Filed02/05/21
                                                                    01/28/21 Page
                                                                              Page15
                                                                                   2 of 9
                                                                                        22
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
                                                                     District of Delaware
In re ONE AVIATION CORPORATION, et al.,
                                     Debtor
                                                                                     Case No. 18-12309 (CSS)
          (Complete if issued in an adversary proceeding)

_________________________________________                                            Chapter 11
                                    Plaintiff
                         v.
__________________________________________                                           Adv. Proc. No. ________________
                                   Defendant

                                       SUBPOENA TO TESTIFY AT A DEPOSITION
                                IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:     AML Global Eclipse LLC
        ________________________________________________________________________________________
                                                   (Name of person to whom the subpoena is directed)

   x Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE         Deposition to be hosted remotely by videoconference by                                         DATE AND TIME
                Veritext Legal Solutions
                1250 I St., NW, Washington, DC 20005                                                             February 4, 2021 at 9:00 am EST
  The deposition will be recorded by this method:
        Stenographic
      Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

         1/28/2021
  Date: _____________
                                    CLERK OF COURT

                                                                                     OR
                                    ________________________                                       /s/ Frederick B. Rosner
                                    Signature of Clerk or Deputy Clerk                              Attorney’s signature


  The name, address, email address, and telephone number of the attorney representing Citiking International
  US, LLC who issues or requests this subpoena, are:
  Frederick B. Rosner 824 Market Street, Suite 810, Wilmington, DE 19801, Telephone: (302) 777-1111, rosner@teamrosner.com
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                            Case
                             Case18-12309-CSS
                                  18-12309-CSS Doc
                                                Doc1122-2
                                                    1101-2 Filed
                                                            Filed02/05/21
                                                                  01/28/21 Page
                                                                            Page16
                                                                                 3 of 9
                                                                                      22
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .



          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                   ________________________________________________
                                                                                                                  Server’s signature

                                                                                   ________________________________________________
                                                                                                                Printed name and title


                                                                                   ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
                             Case
                              Case18-12309-CSS
                                   18-12309-CSS Doc
                                                 Doc1122-2
                                                     1101-2 Filed
                                                             Filed02/05/21
                                                                   01/28/21 Page
                                                                             Page17
                                                                                  4 of 9
                                                                                       22
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
               Case
                Case18-12309-CSS
                     18-12309-CSS Doc
                                   Doc1122-2
                                       1101-2 Filed
                                               Filed02/05/21
                                                     01/28/21 Page
                                                               Page18
                                                                    5 of 9
                                                                         22




                                  APPENDIX A TO SUBPOENA

                                           DEFINITIONS

         For purposes of this Subpoena, unless the context clearly indicates otherwise, the following

definitions apply to the terms and phrases specified and such terms and phrases shall apply

regardless of the font used:


         1.       “All” and “each” means “all and each.”

         2.       “AML” shall mean AML Global Eclipse LLC and/or its affiliates.

         3.       “And” and “or” shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of the Document request all responses that might otherwise be

construed to be outside of its scope.

         4.       “Any” means “any and all” where the effect of such construction is to broaden the

scope of the topic in question.

         5.       “APA” shall mean the Asset Purchase Agreement by and among AML Global

Eclipse LLC, as Purchaser, One Aviation Corporation and Certain Subsidiaries of One Aviation

Corporation Named Herein, as the Sellers, dated October 20, 2020.

         6.       “Cash” means assets that are in currency or coin form, including any funds that are

credited to any deposit account.

         7.       “Company” means One Aviation Corporation and its Subsidiaries.

         8.       “Confirmation Order” means the September 18, 2019 Order (A) Approving The

Adequacy Of The Debtors Disclosure Statement And (B) Confirming The Second Amended Joint

Prepackaged Chapter 11 Plan Of Reorganization (As Modified) Of One Aviation Corporation And

Its Debtor Affiliate, filed as Docket Entry No. 707 in the above captioned case.




{00030018. }
               Case
                Case18-12309-CSS
                     18-12309-CSS Doc
                                   Doc1122-2
                                       1101-2 Filed
                                               Filed02/05/21
                                                     01/28/21 Page
                                                               Page19
                                                                    6 of 9
                                                                         22




         9.       “Debtor(s)” means the Debtor entities identified on the website of the Debtors’

proposed claims and noticing agent at https://dm.epiq11.com/case/oneaviation/info.

         10.      “Debtors’ Accounts” means any checking accounts, deposit accounts, brokerage

accounts, investment accounts, securities accounts, money market accounts, and savings accounts,

maintained or held by or for the benefit of the Debtors.

         11.      “DIP Agreement” means the October 9, 2018 Senior Secured Superpriority Debtor

in Possession Credit and Security Agreement by and among Eclipse Aerospace, Inc,, Brigadoon

Aircraft Maintenance, LLC, as Borrowers and Citiking International US, LLC as Lender, filed as

Docket Entry No. 208-1 in the above captioned case.

         12.      “DIP Order” means the Court’s November 27, 2018 Order (I) Authorizing Debtor

Borrowers to (A) Obtain Post-Petition Financing (B) Grant Senior Liens and Superpriority

Administrative Expense Status, and (C) Utilize Cash Collateral; (II) Granting Adequate Protection

to Prepetition Secured Parties; and (III) Granting Related Relief, filed as Docket Entry No. 208 in

the above captioned case.

         13.      “Document(s)” means every original (any copy of any original and any copy which

differs in any way from any original, e.g., because handwritten or “blind” notes appear thereon or

are attached thereto) of every writing and recording, computerized records, digital or electronically

stored data, emails, photographs, or other memorialization, of every kind or description, whether

handwritten, typed, drawn, sketched, printed or recorded by any physical, mechanical, magnetic,

optical, electronic, or electrical means whatsoever, and shall include, by way of illustration only

and not by way of limitation, notes, correspondence, e-mails, communications of any nature,

telegrams, memoranda, advertisements, books, records, analyses, notebooks, blueprints, maps,

surveys, graphs, charts, plans, summaries or records or transcriptions of personal conversations or




{00030018. }
               Case
                Case18-12309-CSS
                     18-12309-CSS Doc
                                   Doc1122-2
                                       1101-2 Filed
                                               Filed02/05/21
                                                     01/28/21 Page
                                                               Page20
                                                                    7 of 9
                                                                         22




statements however made, business forms, labels, appointment books, diaries, routing slips,

reports, publications, photographs, films, minutes and other formal or informal memoranda of

meetings, transcripts or oral testimony or statements, reports and/or summaries of interviews,

negotiations or investigations, agreements and contracts, including all modifications and/or

revisions thereof, papers and forms filed with courts or other governmental bodies, notices,

messages, calendar entries, brochures, pamphlets, press releases, drafts, revisions of drafts and

translations of any documents, tape recordings, audio recordings, video recordings, records and

dictation belts to which you or your company now has or has had access to in the past. Any

document with any marks on any sheet or side thereof, including by way of illustration only and

not by way of limitation, initials, stamped indicia, any comment or any notation of any character

and not part of the original text, or any reproduction thereof, is to be considered a separate

document for purposes of this Definition.

         14.      “DW” means DWC Pine Investment I, Ltd.

         15.      “Including” shall not be construed to limit the scope of any document request.

         16.      “Insolvent” shall mean the Debtors’ financial condition such that the sum of its

debts is greater than all of its property, at a fair valuation, exclusive of (i) property transferred,

concealed, or removed with intent to hinder, delay, or defraud its creditors; and (ii) property that

may be exempted from property of the bankruptcy estate under section 522 of the Bankruptcy

Code.

         17.      “Plan” shall mean the Second Amended Joint Prepackaged Chapter 11 Plan of

Reorganization (As Modified) For One Aviation Corporation and Its Debtor Affiliates, dated

September 17, 2019, filed as Docket Entry No. 707-1 in the above captioned case.




{00030018. }
               Case
                Case18-12309-CSS
                     18-12309-CSS Doc
                                   Doc1122-2
                                       1101-2 Filed
                                               Filed02/05/21
                                                     01/28/21 Page
                                                               Page21
                                                                    8 of 9
                                                                         22




         18.      “Proceedings” shall mean these Chapter 11 cases initiated by the Debtors on the

Petition Date.

         19.      As used herein, “relate” or “relating to” when used with respect to a document,

agreement, subject or fact, means anything that reflects on, embodies, responds to, is connected

with, commenting on, about, discussing, contains, evidences, identifies, states, pertains to,

regarding, discussing, summarizing, showing, describing, analyzing, constituting, reciting,

recording, supporting, or refers to, details or comments upon such matter.

         20.      “Sale Motion” shall mean the Debtors' Motion for Entry of Order (I) Approving

Purchase Agreement, (II) Authorizing Sale Free and Clear of All Liens, Claims, Encumbrances,

and Other Interests, and (III) Granting Related Relief dated October 20, 2020, filed as Docket

Entry No. 969 in the above captioned case.

         21.      “Senior DIP Agreement” shall mean the Senior DIP Loan Term Sheet dated

August 28, 2020, filed as Docket Entry No. 911-1 in the above captioned case.

         22.      “September 4, 2020 Interim A&R Order” means the Court’s September 4, 2020

Interim Order Amending And Restating Final Order (I) Authorizing Debtor Borrowers To (A)

Obtain Post-Petition Financing Pursuant To 11 U.S.C. §§ 105, 361, 362, 364(C)(1), 364(C)(2),

364(C)(3), 364(D)(1) And 364(E), (B) Grant Senior Liens And Superpriority Administrative

Expense Status, And (C) Utilize Cash Collateral Pursuant To 11 U.S.C. § 363; (II) Granting

Adequate Protection To Prepetition Secured Parties Pursuant To 11 U.S.C. §§ 361, 362, 363 And

364; (III) Scheduling A Final Hearing; And (IV) Granting Related Relief, filed as Docket Entry

No. 911 in the above captioned case.




{00030018. }
               Case
                Case18-12309-CSS
                     18-12309-CSS Doc
                                   Doc1122-2
                                       1101-2 Filed
                                               Filed02/05/21
                                                     01/28/21 Page
                                                               Page22
                                                                    9 of 9
                                                                         22




                                   SUBJECTS OF TESTIMONY

         1.       The private sale of DW’s secured claims to AML including, but not limited to, any

agreements reached, the reasons for the sale, and any communications regarding the sale.

         2.       All communications by and among the Debtors, AML and/or DW concerning credit

bidding in connection with the Sale.




{00030018. }
